Citation Nr: 0618317	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 14, 2001, for a 20 percent rating for residuals, 
subarachnoid hemorrhage due to right middle cerebral artery 
aneurysm, with right arm deficit, associated with 
hypertension.  

2.  Entitlement to an effective date earlier than 
September 14, 2001, for service connection for residuals, 
right ophthalmic artery aneurysm, post operative, associated 
with hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted an increase 
from 10 percent to 20 percent, for subarachnoid hemorrhage 
secondary to cerebral aneurysm, with residual right arm 
incoordination, effective December 26, 2001; and an 
April 2003 rating decision which granted service connection 
for residuals, right periophthalmic/intracavernous aneurysm, 
effective April 27, 2002.  The veteran disagreed with the 
effective date of both grants and the current appeal ensued.  

By rating decision of November 2003, the effective date for 
the conditions recharacterized as residuals, subarachnoid 
hemorrhage due to right middle cerebral artery aneurysm, with 
right arm deficit, associated with hypertension and service 
connection for residuals, right ophthalmic artery aneurysm, 
post operative, associated with hypertension, was changed to 
September 14, 2001.  The veteran continued her disagreement 
with the effective dates.  

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ) at a Central Office hearing.  
A transcript of that hearing is of record and associated with 
the claims folder.  At that hearing, the veteran raised the 
issues of entitlement to an earlier effective date for the 
grant of service connection for hypertension, as well as 
entitlement to a total rating based upon individual 
unemployability (TDIU).  Although the Board accepted 
testimony regarding these issues, a review of the record 
reveals that they are not in appellate status.  As a result, 
the Board refers these issues to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and her representative contend, in essence, that 
an effective date earlier than September 14, 2001, is 
warranted for the aforementioned claims.  The veteran 
maintains that both disabilities and their resulting ratings 
should be granted back to her date of discharge in December 
1994.  

A review of the record reveals that the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000, have not been fulfilled in this case.  The 
Board is required to address VCAA.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the RO did 
not send the veteran a VCAA letter and therefore, has not 
informed her of what is necessary according to VA 
regulations, to show for a claim for an earlier effective 
date claim.  This is necessary prior to final adjudication of 
the claim.  

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claims on appeal.  The RO's notice 
letter to the veteran should explain that she has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
veteran to submit all evidence in her possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate, including the veteran's claims for an 
earlier effective date for a 20 percent rating for residuals, 
subarachnoid hemorrhage due to right middle cerebral artery 
aneurysm, with right arm deficit, associated with 
hypertension; and for service connection for an earlier 
effective date for service connection for residuals, right 
ophthalmic artery aneurysm, post operative, associated with 
hypertension.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notification and 
duty to assist letter which is consistent 
with governing laws, regulations and case 
law.  

The RO should also ensure that its 
letter meets the requirements of the 
Court's recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate, specifically to 
include the veteran's claim for an 
earlier effective date for a 20 percent 
rating for residuals, subarachnoid 
hemorrhage due to right middle cerebral 
artery aneurysm, with right arm 
deficit, associated with hypertension; 
and for service connection for an 
earlier effective date for service 
connection for residuals, right 
ophthalmic artery aneurysm, post 
operative, associated with 
hypertension.  The RO's letter should 
clearly explain to the appellant that 
she has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After accomplishing the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claims on appeal in 
light of all pertinent evidence and 
legal authority.  

5.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford her the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



